ORDER
Benedict Reischel’s bankruptcy litigation has been lengthy, protracted, and in some respects confusing. See Reischel v. Mfrs. & Traders Trust Co., 222 F. App’x 521 (7th Cir.2007); In re Reischel, 115 F. App’x 868 (7th Cir.2004). This appeal arises out of a motion Reischel filed in October 2007 for the bankruptcy court to “correct the record” and reverse the dismissal of his first of two bankruptcy petitions he had earlier filed. The bankruptcy court denied relief, finding the motion time-barred and moot, given that five years had elapsed since the 2002 dismissal of his first petition. The district court affirmed the decision of the bankruptcy court and dismissed Reischel’s case. Reischel appeals.
Although we construe pro se filings liberally, “any appellate brief, even one from a pro se litigant ... must contain an argument consisting of more than a generalized assertion of error, with citations to supporting authority.” Anderson v. Hardman, 241 F.3d 544, 545 (7th Cir.2001); see also Fed. R.App. P. 28(a)(9)(A); Haxhiu v. Mukasey, 519 F.3d 685, 691 (7th Cir.2008). Reischel’s appellate brief contains only generalized assertions of error by the bankruptcy court concerning his first bankruptcy petition. He cites no supporting authority and does not point to any legal or factual error in the district court’s decision. The appeal is therefore DISMISSED.